Citation Nr: 1140687	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-43 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a higher rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling. 

2. Entitlement to a higher rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying entitlement to the benefits sought.

A Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2011, and the transcript of this proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board concludes that further development is warranted regarding the Veteran's claim for increased rating, prior to issuance of a final decision. The record reflects that the Veteran last underwent VA Compensation and Pension examination for his bilateral knee condition in December 2008. At this stage, nearly three years later, the Board cannot be assured that it has a sufficiently contemporaneous depiction of the severity of the Veteran's bilateral knee pathology, particularly given that            the Veteran in the interim in 2009 underwent a left knee arthroscopic surgery for repair of a torn meniscus. Thus, a more recent VA examination is warranted.         See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").   See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the VA Medical Center (VAMC) in Orlando, Florida, and request copies of all available records of treatment from that facility dated since September 2010. All records and responses received should be associated with the claims file.

2. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right and left knee disorders.           The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.   It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected right and left degenerative joint disease of the knees. In evaluating the Veteran, the examiner should report whether there is any instability and his complete range of motion findings for the affected joints. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 
In providing the requested findings, the VA examiner should also clarify whether there is any damage to the cartilaginous structures of the right or left knee, and if so, whether this condition remains symptomatic. 

3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 



These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


